Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-13 are currently pending in this application. 
Priority
3.	No foreign priority has been claimed.  This application claims benefit of provisional application 62/522,272 filed 6/20/2017. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 04/01/2021.
Drawings
5.         	The drawings submitted on 6/18/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1-13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Steele et al. US Pat# 8,958,900
With regards to claim 1, Steele et al. US Pat# 8,958,900 teaches a fluid sensor/plant machinery monitoring system interface complex comprising:
a plurality of on-line fluid property sensors (12a-c; col. 4, lines 27-30) outputting on-line sensor data and connected to an interface configured with a server outputting the on-line sensor data via a network; (figure 1)and
a remote information management system configured to:
request and receive said on-line sensor data via the network(24; col. 4, lines 38-39), store machine fluid property laboratory data(18b), and calculate an estimate of one or more fluid properties based on both said received on-line sensor data and said stored laboratory data.(figure 1)(Col. 4-5, line 59-67 and 1-10)
With regards to claims 3 and 10, Steele et al. US Pat# 8,958,900 teaches the network is the internet. (24; col. 4, lines 38-39)
With regards to claim 4, Steele et al. US Pat# 8,958,900 teaches the remote information management system calculates one or more fluid properties based on both said received on-line sensor data and said stored laboratory data based on models where a machine fluid property is a function of both the on-line sensor data and the stored laboratory data for the machine. (Col. 4-5, line 59-67 and 1-10)
With regards to claim 5, Steele et al. US Pat# 8,958,900 teaches an instrument server and an information server. (18; Col. 4, lines 50-58) DeltaV includes a server

With regards to claim 7, Steele et al. US Pat# 8,958,900 teaches one or more web servers configured to retrieve the on-line sensor data from the memory and serving the on-line sensor data via the network to the remote information management system.(18; figure 1) (Col. 4, lines 50-58) 
With regards to claim 8, Steele et al. US Pat# 8,958,900 teaches fluid sensor/plant machinery monitoring system comprising:
an interface connected to one or more on-line fluid property sensors outputting on-line sensor data (12a-c; figure 1)and including:
an instrument server configured to store the on-line sensor data in a memory, (figure 1) (18; Col. 4, lines 50-58)(It should be noted that DeltaVTM includes a server )and
an information server including at least one web server configured to retrieve the on-line sensor data from the memory and to serve the on-line sensor data to a network; (18; figure 1) and
a remote information management system(figure 1) configured to:
request and receive the on-line sensor data via the network, (24; col. 4, lines 38-39), store machine fluid property laboratory data, and calculate one or more machine fluid properties based on models in which a machine fluid property is a function of the on-line sensor data and the stored fluid property laboratory data. (figure 1)(Col. 4-5, line 59-67 and 1-10) 

coupling at least one on-line fluid property sensor to a machine to provide
sensor data; (12a-c; figure 1)
providing said sensor data to a common interface; (14d; figure 1)
serving the sensor data from the common interface to a remote information management system via a network;(24; figure1)
providing machine fluid property laboratory data(Col. 4, lines 25-30) to the information management system;(16, 18; figure 1) and
executing one or more models stored in the information management system to calculate an estimate of one or more machine fluid properties as a function of both the machine fluid property laboratory data and the sensor data. (figure 1)(Col. 4-5, line 59-67 and 1-10) 
With regards to claim 12, Steele et al. US Pat# 8,958,900 teaches fluid sensor/plant machinery monitoring method comprising: 
connecting an interface to one or more on-line fluid property sensors outputting on-line sensor data; (figure 1)
storing the on-line sensor data in a memory; (18b; figure 1)
serving the on-line sensor system data to a remote management system via
a network;(24; figure 1)

calculating one or more machine fluid properties based on one or more models in which a machine fluid property is a function of the on-line sensor data and the stored fluid property laboratory data. (figure 1)(Col. 4-5, line 59-67 and 1-10) 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. US Pat# 8,958,900 in view of Miller Us Pub 2005/0180868.
11.	With regards to claims 2, 9 and 17, Steele et al. US Pat# 8,958,900 teaches a receiving fluid from a machine and including ports for said on-line fluid property sensors.(12a-c;figure 1) (temperature, pressure 12a-c; Col. 4, lines 25-30)
	Steele does not appear to teach a manifold unit which the sensors are coupled to in order to sense fluid property data.
	Miller US Pub 2005/0180868 teaches a manifold unit (34, 40) which the sensors (58, 60, 62, 64, 66, 68 and 70) are coupled to in order to sense fluid property data. (paragraph 0036)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Steele invention to include the manifold taught by Miller in order to arrive at the 
Examiner's Note:

12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
14.	Applicant's arguments filed 4/01/2021 have been fully considered but they are not persuasive. 
15.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, 
16.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
17.	In this instance applicant argues that the prior art of record does not teach the claimed invention as the purpose of the inventions are different. It should be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987). Applicant goes on to more specifically point out that the Steele invention does not teach monitoring the internal properties of oil in the machine. Examiner respectfully disagrees that the claimed invention does not read on the prior art of record. The claims do not mention oil or any specific fluid to be monitored. Further, fluid properties maybe interpreted as any property that may relate to any fluid i.e. temperature, pressure, etc. Applicant’s specification may have given examples of fluid properties such as oil viscosity, but that would not read into the claims unless applicant had clearly limited the definition of fluid properties to oil viscosity, total asset number, particle counts as argued.  The claimed invention is broadly written and therefore interpreted as such. Therefore, the rejection is believed to be proper and has been maintained.


Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 7, 2021